DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 9, and its respective dependents, the art of record either alone or in combination fails to the concept of claim limitation “receiving test objective data indicating an objective to be achieved during a cybersecurity test of a target system; generating an attack tree by processing the test objective data into attack tree data comprising a plurality of data parameter sets and links between data parameter sets; analyzing complexity of the attack tree based on the test objective data using a combinatorics model; and reducing the attack tree to achieve the objective of the cybersecurity test based on the analyzed complexity of the attack tree.”
As to the art of record, Peppe et al. reference discloses the concept of using a similarity search to perform on a digraph to identify additional attach vector. However, Peppe et al does not teach with respect to the entire or combination claim limitation of “receiving test objective data indicating an objective to be achieved during a cybersecurity test of a target system; generating an attack tree by processing the test objective data into attack tree data comprising a plurality of data parameter sets and links between data parameter sets; analyzing complexity of the attack tree based on the test objective data using a combinatorics model; and reducing the attack tree to achieve the objective of the cybersecurity test based on the analyzed complexity of the attack tree.”
As to the art of record, Joyce et al. reference the concept of using a cybersecurity system to instantiate a sub attack tree to protect the security of network. However, Joyce et al. does not teach 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CAI Y CHEN/               Primary Examiner, Art Unit 2425